In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00011-CV


                     IN RE LEE CORNELIUS MURRAY, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                     March 5, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Relator, Lee Cornelius Murray, asks that this Court order the Honorable John B.

Board, District Judge, 181st Judicial District, Potter County, to rule on a pending motion

for appointment of counsel to assist him in obtaining forensic DNA testing of dirt per Texas

Code of Criminal Procedure art. 64.01(a-1). TEX. CODE CRIM. PROC. ANN. art. 64.01(a-1)

(West 2018) (stating that a “convicted person may submit to the convicting court a motion

for forensic DNA testing of evidence that has a reasonable likelihood of containing

biological material”). He believes himself entitled to such counsel per article 64.01(c) of

the statute. See id. art. 64.01(c) (stating that a “convicted person is entitled to counsel

during a proceeding under this chapter”). We deny the petition.
       Though acting pro se, one seeking a petition for writ of mandamus must comply

with the rules of procedure applicable thereto. In re Moore, No. 07-18-00435-CV, 2019

Tex. App. LEXIS 1386, at *2 (Tex. App.—Amarillo Feb. 25, 2019, orig. proceeding) (per

curiam) (mem. op.) (stating that while “pro se filings may be reviewed less stringently than

those filed by attorneys . . . a party proceeding pro se is not exempt from complying with

rules of procedure”). Such rules include those found within Texas Rules of Appellate

Procedure beginning with Rule 52.01. Within them is the rule obligating the relator to

certify that he or she has reviewed the petition and concluded that every factual statement

within it is supported by competent evidence included in the appendix or record. TEX. R.

APP. P. 52.3(j). Another obligates the relator to accompany the petition with “a certified

or sworn copy of any order complained of, or any other document showing the matter

complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7 further provides that the relator

must file with the petition “a certified or sworn to copy of every document that is material

to the . . . claim for relief and that was filed in any underlying proceeding.” TEX. R. APP.

P. 52.7(a)(1).

       Missing from Relator’s petition is the certification mandated by Rule 52.3(j). And,

to the extent that he attached documents apparently “showing the matter complained of”

or otherwise “material to [his] claim for relief” (that is, a purported motion requesting the

appointment of counsel, a purported missive from the district clerk, and a purported

objection to the trial court’s delay in ruling upon the request for appointed counsel), none

are certified or sworn copies. Thus, Relator has not complied with the rules of procedure

pertinent to obtaining relief. Consequently, we deny his petition for writ of mandamus.

See In re Moore, 2019 Tex. App. LEXIS 1386, at *2 (denying the petition for failing to



                                             2
comply with the requirements of Rule 52.3); In re Villnave, No. 07-17-00319-CV, 2017

Tex. App. LEXIS 8693, at *1 (Tex. App.—Amarillo Sept. 12, 2017, orig. proceeding) (per

curiam) (mem. op.) (denying the petition for writ of mandamus due to the relator’s failing

to provide a certified or sworn copy of the documents showing the matter of which the

relator complained).



                                                       Per Curiam




                                            3